--------------------------------------------------------------------------------


Exhibit 10.11


MODIFIED THIRD AMENDMENT TO
LICENSE AND EQUIPMENT AGREEMENTS


This Modified Third Amendment to License and Equipment Agreements (this “Third
Amendment”) is made and entered into as of October 27, 2006, by and between
LASERCARD CORPORATION (formerly Drexler Technology Corporation) (“LCC”), a
Delaware corporation with its principal office located in 1875 N. Shoreline
Blvd, Mountain View, California, 94043, U.S.A., and GLOBAL INVESTMENTS GROUP, a
corporation organized under the laws of New Zealand with its principal office
located in level 27, Price Waterhouse Coopers Tower, 188 Quay Street, Auckland
1001 New Zealand (“GIG”). This Third Amendment supersedes the preliminary Third
Amendment between the same parties that was signed October 18, 2006, with the
knowledge and intent that the parties would negotiate modifications proposed by
GIG during the subsequent week or two, which modifications have been implemented
by this Third Amendment. This Third Amendment is being entered into for the
purpose of amending certain terms of the Amended and Restated Master License and
Manufacturing Agreement between LCC and GIG dated May 25, 2004 (effective date
April 3, 2004) (the “License Agreement”) together with the related equipment
sales agreements comprising Appendices B-1, B-2, and B-3 to the License
Agreement (the “Equipment Agreements”). The License and Equipment Agreements
have been previously amended by the “License and Equipment License Amendment”
dated June 29, 2006 (the “Second Amendment”) by and between LCC and GIG. The
License and Equipment Agreements, as amended by the Second Amendment, but not by
this Third Amendment, are referred to as the “Current Agreement”.


Additionally, Prevent LOK, as a partner of GIG, will agree and acknowledge this
Third Amendment and the new payment schedules and terms by signing below.


1.     EFFECT OF AMENDMENT. Except as amended by this Third Amendment, all terms
and conditions of the Current Agreement remain in full force and effect. If a
provision or provisions of this Third Amendment conflict with a provision or
provisions of the Current Agreement, this Third Amendment controls. This Third
Amendment remains in effect until expiration or termination of the License
Agreement. Capitalized terms not defined in this Third Amendment have the
meanings specified in the License Agreement.


2.     ACKNOWLEDGEMENT.  The parties acknowledge that GIG is in default under
the Current Agreement since GIG has not yet paid the $5,053,500 U.S. Dollars,
which was due in three installments on or before September 30, 2006, per the
Second Amendment, and that Section 5 of the Second Amendment, and the schedule
it sets forth, is therefore terminated and inapplicable. LCC would like to
assist GIG in reactivating the License and Equipment Agreements under the
revised terms provided in this Third Amendment. In these regards, provided that
the training of GIG’s staff at LCC’s facility in the operation and maintenance
of the card manufacturing equipment purchased and sold under the Equipment
Agreements, including its assembly and disassembly, occurs prior to January 31,
2007, then LCC will schedule such equipment for delivery to GIG’s card
manufacturing facility in Slovenia for no later than May 31, 2007, except that
the E-beam laminator shall not be disassembled for shipment prior to the Ready
Date of the GIG facility as defined in Section 3b below. Any equipment shipped
by LCC before GIG has notified LCC of the address of its Slovenian facility will
be shipped to such address as GIG provides.



--------------------------------------------------------------------------------


 
 
3.     FINANCIAL TERMS. The parties agree to amend the Current Agreement as
follows:


a. Previously Due Payments: GIG shall pay LCC the $5,053,500 U.S. Dollars due
pursuant to Section 2 of the Second Amendment on or before November 10, 2006, in
lieu of per the Schedule set forth in Section 2 of the Second Amendment. The
Current Agreement, as amended by this Third Amendment, will terminate upon
notice from LCC to GIG in the event that LCC has not received such payment on or
before November 10, 2006. Once GIG makes such payment, then GIG will have paid
in full the Two Million U.S. Dollars ($2,000,000 U.S.) due under Section 4.1(a)
of the License Agreement, the first Twelve Million U.S. Dollars ($12,000,000
U.S.) due under Section 4.1(b)(i) of the License Agreement, and the purchase
price for the equipment under the Equipment Agreements; provided, however that
the Twelve Million U.S. Dollars ($12,000,000 U.S.) of payments under Section
4.1(b)(i) shall be the consideration for Management Support for the first four
(4) years under the Current Agreement, ending March 31, 2008, instead of for the
first five (5) years.


b.  Additional Payments: GIG agrees to pay LCC Fifty Thousand U.S. Dollars
($50,000 US) on the last day of each month until the “Ready Date” as defined
below, with the first payment due October 31, 2006. When GIG believes that its
card manufacturing building is fully ready to have the card production equipment
installed, including having the requisite electrical and other utility hook-ups
in place and operative, GIG shall so notify LCC providing a certificate of its
CEO. The date that GIG so notifies LCC is the “Ready Date”.


c.  Management Support Fees: The last paragraph of Section 4(b)(i) of the
License Agreement and the entirety of Section 4.1(b)(ii) of the License
Agreement are replaced with the following:


(ii) As consideration for Management Support during the three-year period of
April 1, 2008 through March 31, 2011, GIG shall pay LCC Three million U.S.
Dollars ($3,000,000 US) in twelve quarterly installments of Two Hundred Fifty
Thousand U.S. Dollars ($250,000 US). The payments are due three (3) months in
advance of the start of each quarter, meaning that the first payment is due on
or before December 31, 2007. GIG will then have the option for each of the next
thirteen (13) years to require that LCC provide Management Support for the
upcoming April 1 to March 31 one-year period in exchange for GIG’s payment of
One Million U.S. Dollars ($1,000,000 US). GIG must provide LCC with notice of
its exercise of such option at least three (3) months in advance of each option
year, otherwise GIG’s option for that year, and for all future years, will
terminate. Such election must be in writing and accompanied by payment in full
of the One Million U.S. Dollars ($1,000,000 US) charge. GIG’s choosing not to
exercise any such option shall not have any impact on its licenses and other
rights and obligations under the License Agreement.






4.      MANAGEMENT SUPPORT. During the period prior to the Facility becoming
operational, Management Support shall also include, upon request by GIG, LCC
providing input to GIG concerning the appropriate background and qualifications
for the person who GIG would hire to operate the Facility. Upon request from
GIG, LCC would participate in the screening of resumes and interview process of
a handful of prospective candidates and would advise GIG of LCC’s views as to
such candidates. GIG shall be the ultimate decision-maker and shall be solely
responsible for whom it hires and may consider or not consider LCC’s input as it
sees fit, with LCC having no responsibility for whether such person ultimately
was or was not a good choice.
 

--------------------------------------------------------------------------------


 
 
5.     MISCELLANEOUS. The Current Agreement as amended by this Third Amendment
constitutes the entire agreement of the parties, and supersedes all prior and
contemporaneous understandings and agreements between the parties, with respect
to its subject matter, and may be modified only by a writing signed by each
party’s duly authorized representative.




Authorized Signatures
 
In order to bind the parties to this Third Amendment, their duly authorized
officers have signed their names below on the dates indicated.
 
LASERCARD CORPORATION                                 GLOBAL INVESTMENTS GROUP
 


 
By  /s/ RICHARD HADDOCK           By  /s/ ANTON KUHAR________


Name Richard Haddock                                      Name Anton
Kuhar                             


Title  CEO                                       
                              Title 
President                                     

 
Date Executed   October 27, 2006                              Date Executed 
October 30, 2006      
 
 
                                                            Acknowledged and
Agreed: 
 
                                             Prevent LOK     
                                            
                                             By  /s/ JOZE
KOZMUS                                                       
                           
                                                            Name  Joze
Kozmus                                                                    
        
                                                            Title
__________________________
 
                                                            Date
Executed October 30, 2006                          


 

